Citation Nr: 1200049	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  10-04 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a pulmonary disability.

(The issue of entitlement to service connection for a lumbar spine disability is discussed in a separate decision issued by the Board of Veterans' Appeals.)


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to February 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A February 2006 Board decision denied service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD) and bullous emphysema.

2.  The evidence received since the February 2006 Board decision is not new; does not relate to an unestablished fact necessary to substantiate the claim; or is cumulative of the evidence of record at the time of the last prior final denial of the claim.


CONCLUSION OF LAW

The evidence received since the February 2006 Board decision is not new and material, and therefore, the claim of entitlement to service connection for a pulmonary disability, to include COPD and bullous emphysema, is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran was notified in a letter dated in June 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A February 2006 Board decision denied service connection for a pulmonary disability, to include COPD and bullous emphysema on the basis that the evidence of record showed that the Veteran's pulmonary disability was not incurred in, or aggravated by, military service.  The relevant evidence of record at the time of the February 2006 Board decision consisted of the Veteran's service medical records, service personnel records, private medical records dated from July 2000 to October 2004, Social Security Administration (SSA) records, a transcript of a May 2003 hearing before the RO, a transcript of a December 2005 hearing before the Board, various internet articles, and numerous statements from the Veteran.

The evidence of record shows that the Veteran appealed a separate issue which was also denied in the February 2006 Board decision, entitlement to service connection for a lumbar spine disability, to the United States Court of Appeals for Veterans Claims.  In a March 2007 Memorandum Decision, the Court vacated the Board's February 2006 decision and remanded the matter to the Board for readjudication.  While the March 2007 Memorandum Decision simply issued a blanket vacatur of the February 2006 Board decision, the evidence demonstrates that this vacatur was not intended to cover the issue of entitlement to service connection for a pulmonary disability.  The Appellant's Brief to the Court exclusively addressed the Board's denial of service connection for a lumbar spine disability without any discussion about, or argument on, the pulmonary disability issue.  In addition, the Court's Memorandum Decision similarly did not include any discussion about, or analysis of, the pulmonary disability issue.  Finally, in a February 2010 letter, the Veteran's representative before the Court stated that "we do not represent [the Veteran] on a COPD issue."  Accordingly, the evidence of record shows that the March 2007 Memorandum Decision did not intend to vacate the part of the February 2006 Board decision which denied entitlement to service connection for a pulmonary disability, but only the lumbar spine issue which was before the Court.  Therefore, the Board finds that the part of the February 2006 Board decision that denied service connection for a pulmonary disability remains final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

In April 2008, a claim to reopen the issue of entitlement to service connection for a pulmonary disability, to include COPD and bullous emphysema, was received.  Evidence of record received since the February 2006 Board decision includes SSA records; VA medical treatment records dated from November 2006 to August 2009; multiple internet articles; August 2006 and June 2010 letters from a private physician; numerous statements and copies of statements from the Veteran; numerous annotated copies of service, VA, and private medical records; and numerous copies of other records generated as part of the Veteran's claim.  The SSA records; numerous annotated copies of service, VA, and private medical records; numerous copies of statements from the Veteran; and numerous annotated copies of other records generated as part of the Veteran's claim are not new because they are evidence that was previously before VA and was considered in the previous decision.  The remainder of the evidence is new, in that it was not of record at the time of the February 2006 decision.  In addition, the notations on the annotated records are themselves new, even though the records are not.

However, the Board finds that none of the new evidence received since the February 2006 Board decision is material because it does not create a reasonable possibility of an allowance of the claim.  The VA medical treatment records and letters from a private physician do not discuss any relationship between the Veteran's currently diagnosed pulmonary disability and his military service.  Accordingly, they do not relate to an unestablished fact necessary to substantiate the claim.  The internet articles do not provide competent etiological evidence, as they do not discuss the facts of the Veteran's individual case.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  Accordingly, they do not raise a reasonable possibility of substantiating the claim.  Finally, all of the Veteran's statements, both directly written and as notations on copies of other records, are cumulative of the lay statements that were already of record at the time of the February 2006 Board decision.

Accordingly, the Board finds that the evidence received since the February 2006 Board decision is not new; does not relate to an unestablished fact necessary to substantiate the claim; or is cumulative of the evidence of record at the time of the last prior final denial of the claim.  Therefore, the evidence received since the February 2006 Board decision is not new and material and does not raise a reasonable possibility of substantiating the claim.

Since the additional evidence received since the February 2006 Board decision is not new; does not relate to an unestablished fact necessary to substantiate the claim; or is cumulative of the evidence of record at the time of the last prior final denial of the claim, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a pulmonary disability.  As new and material evidence to reopen the finally disallowed claim has not been submitted, there is no reasonable doubt to be resolved in favor of the Veteran and the claim must remain denied.  Annoni v. Brown, 5 Vet. App. 463 (1993).






ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a pulmonary disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


